Judgment and order affirmed, with costs. No opinion. Blackmar, P. J., Rich and Jaycox, JJ., concur; Putnam, J., votes to reverse on the ground of the exceptions at folios 353 and 354 of the record, and on the further consideration that defendant’s duty toward an intoxicated passenger was modified by the fact that such passenger was in the care of a companion who was sober and exercising care toward him, which qualifying circumstance does not appear to have been directly presented to the jury; Mills, J., dissents on the second ground stated by Putnam, J.